DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 16, 2020, fails to comply with 37 CFR 1.98(a)(3)(ii), which states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches. 
In this case, the French Search Report dated December 20, 2019, cannot be considered because there is no accompanying English translation, no concise explanation, no drawings and no English language abstracts. In effect, the entirety of the reasoning behind the French Search Report is unable to be understood. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The amendment filed on May 9, 2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to Figure 7 depicting what appears to be a connecting rod attached proximate the trailing edge of the four moving flaps, labeled with the numeral “9” but otherwise not specifically described or discussed in the specification. 
This amendment is new matter for two reasons:
1) The connecting rod is shown to be attached to the trailing edge of the flaps, but there is no disclosure of the attachment point of the connecting rod, nor is there a requirement that the connecting rod be attached at the trailing edge as opposed to the leading edge.
2) In the specification, paras. [0027] and [0068] describe a connecting rod constraining the movement of first and second moving flaps to move together, but the disclosure does not depict attaching up to four discrete moving flaps together by a connecting rod, as shown in Figure 7 as amended.
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “9” in Figure 7 as amended.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Specifically, the amendment to Figure 7 to depict a connecting rod attached proximate the trailing edge of four moving flaps is not supported by Applicant’s disclosure as originally filed, and said drawing amendment affects the subject matter of claim 3, which claims a mechanism by which the first and second moving flaps may pivot together into the same angular orientation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 7, 12, 15, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “the first and second moving flaps pivoting together into the same angular orientation about respective ones of the second axes of rotation” which is indefinite, as the recitation appears to be written as a method step rather than a structural limitation of the rotorcraft, causing a lack of clarity as to the extent that the recitation should be given patentable weight.
Claim 6 recites “a second axis of rotation” which is unclear, as claim 6 depends from claim 1 which already recites a second axis of rotation. Additionally, claim 6 subsequently recites “another second axis of rotation” which lacks clarity. Claim 7 is similarly rejected.
Claim 12 recites “the leading edge and the trailing edge extending substantially longitudinally along the second axis of rotation” which is indefinite, because it appears to contradict Applicant’s disclosure which shows the leading and trailing edges extending offset from and parallel to the second axis of rotation, but not literally “along” the second axis of rotation. Indeed, it would be logically impossible for the leading edge and trailing edge to extend longitudinally along the same axis, as they are necessarily offset from one another by the length of the chord.
Claim 15 recites “the center of gravity being…offset radially relative to the second axis” which is indefinite, as it is unclear how something can be offset radially when there is no disclosed or claimed radius or circular shape in relation to the claim elements.
Claim 18, line 16 recites “the cool air” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting line 16 to read “the stream of air” in order to promote compact prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2019/0033932 A1), hereinafter Ku, in view of Putnam (US 3,910,529 A).
Regarding claim 1, Ku discloses a rotorcraft (UAV 100; fig. 1) comprising: 
a rotor for providing at least lift for the rotorcraft in the air (rotor assemblies 104; fig. 1), the rotor being mounted to rotate about a first axis of rotation (as shown in fig. 1);
an aerodynamic device (arm 108; fig. 1) arranged below the rotor (as shown in fig. 1), 
the aerodynamic device comprising a fairing (the fairing formed by arm 108, as shown in fig. 1) provided with at least one air inlet (inlet 114; fig. 2A) for enabling a stream of cool air to flow from a region that is situated outside the rotorcraft to another region that is situated inside the rotorcraft (para. [0035], regarding the thermal management system 112 draws fluid (e.g., atmospheric air) into the inlet 114 (e.g., via a blower adjacent the inlet 114), channels the fluid through an interior (e.g., a central area or central portion 118) of the housing 106 to cool the electrical component(s) positioned within the housing 106, and channels or exhausts the fluid from the housing 106 via the outlet 116).
Ku does not appear to specifically disclose wherein at least at a mouth of the at least one air inlet in the fairing, the aerodynamic device comprises at least one moving flap that is mounted to move in rotation, the at least one moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet, and the second axis of rotation being arranged in a plane that extends perpendicularly relative to the first axis of rotation.
However, Putnam is in the field of STOL aircraft (abstract) and teaches wherein at least at a mouth of the at least one air inlet in the fairing (air intake opening 19; figs. 2 and 5), the aerodynamic device comprises at least one moving flap (louvre doors 20; fig. 5) that is mounted to move in rotation (col. 2, lines 52-56, regarding each intake opening 19 has four spring-loaded louvre doors 20 each pivotally mounted at its leading edge on adjacent wing/sponson structure by means of pivot pins 21 at both ends; fig. 5), the at least one moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing (as shown in fig. 5), the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet (col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure), and the second axis of rotation (defined by pivot pins 21) being arranged in a plane that extends perpendicularly relative to the first axis of rotation (the axis of rotation defined by the pivot pins 21 extends out of the page of fig. 5, which is necessarily perpendicular to the axis of rotation of the rotors inside the gas generator 15, which inherently rotate about an axis that is parallel to the page of fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that at least at a mouth of the at least one air inlet in the fairing, the aerodynamic device comprises at least one moving flap that is mounted to move in rotation, the at least one moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet as taught by Putnam, whereby the second axis of rotation being arranged in a plane that extends perpendicularly relative to the first axis of rotation (in the inlet 114 of Ku as modified by Putnam, the louvres 20 of Putnam would extend in a like manner horizontally across the inlet 114 in a direction perpendicular to the airflow, such that the louvre rotation axis is necessarily perpendicular to the rotor 104 rotation axis), in order to ensure that air flow through the air inlet is oriented in the desired direction.

Regarding claim 2, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, the louvre doors 20), the first and second moving flaps being free to orient themselves individually to take up at least two angular orientations that are mutually distinct about respective ones of the second axes of rotation (see again Putnam, col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure; see also fig. 5 of Putnam, showing various louvre doors 20 on the top row in independent positions).

Regarding claim 3, Putnam as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, the louvre doors 20), the first and second moving flaps pivoting together into the same angular orientation about respective ones of the second axes of rotation (see again Putnam, col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure; see also fig. 5 of Putnam, showing various louvre doors 20 on the top row in identical positions; Examiner notes that louvre doors 20 exposed to identical differential pressures would inherently tend to pivot together).

Regarding claim 4, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap (from Putnam, louvre doors 20) extends longitudinally between two facing faces that define the air inlet (as shown in fig. 4 of Putnam).
Ku does not appear to specifically disclose a first end of the at least one moving flap connecting with a first bearing arranged in a first face, and a second end of the at least one moving flap connecting with a second bearing arranged in a second face, the first and second bearings being arranged in alignment on the second axis of rotation.
However, Putnam teaches a first end of the at least one moving flap connecting with a first bearing arranged in a first face (roller bearing 23, as shown in fig. 7), and a second end of the at least one moving flap connecting with a second bearing arranged in a second face (see again fig. 7), the first and second bearings being arranged in alignment on the second axis of rotation (as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that a first end of the at least one moving flap connecting with a first bearing arranged in a first face, and a second end of the at least one moving flap connecting with a second bearing arranged in a second face, the first and second bearings being arranged in alignment on the second axis of rotation as taught by Putnam in order to ensure that the flaps are properly configured to allow air flow through the air inlet is oriented in the desired direction.

Regarding claim 6, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first flap (from Putnam, louvre doors 20) mounted to move in rotation about a second axis of rotation (as shown in fig. 5) and a second flap mounted to move in rotation about another second axis of rotation (as shown in fig. 5), the second axes of rotation being arranged to be mutually parallel (as shown in fig. 5).

Regarding claim 7, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first flap (from Putnam, louvre doors 20) mounted to move in rotation about a second axis of rotation (as shown in fig. 5), a second flap mounted to move in rotation about another second axis of rotation (as shown in fig. 5), and a third flap mounted to move in rotation about another second axis of rotation,  the second axes of rotation of the first, second, and third moving flaps being arranged in coplanar manner (as shown in fig. 5).

Regarding claim 8, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap has a plurality of cross-sections that are perpendicular to the second axis of rotation (each of the louvre doors 20 of Putnam inherently has an infinite number of cross-sections on their length, as shown in figs. 4 and 5), each of the plurality of cross-sections having the same aerodynamic profile (as shown in figs. 4 and 5 of Putnam.

Regarding claim 9, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap has a plurality of cross-sections that are perpendicular to the second axis of rotation (each of the louvre doors 20 of Putnam inherently has an infinite number of cross-sections on their length, as shown in figs. 4 and 5).
Ku does not appear to specifically disclose the plurality of cross-sections having at least two mutually dissimilar profiles.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the plurality of cross-sections have at least two mutually dissimilar profiles, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure proper control of the air flow through the inlet.
	
Regarding claim 10, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, 20), the first and second moving flaps being mutually identical (as shown in fig. 5 of Putnam).

Regarding claim 11, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap includes a first moving flap and a second moving flap (from Putnam, 20).
Ku does not appear to specifically disclose the first and second moving flaps being dissimilar from each other.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the first and second moving flaps are dissimilar from each other, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure proper control of the air flow through the inlet.

Regarding claim 12, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap is of a streamlined type (as best shown in fig. 6 of Putnam), the at least one moving flap having firstly a top skin and a bottom skin (as shown in fig. 6 of Putnam) and secondly a leading edge interconnecting the top skin and the bottom skin and a trailing edge interconnecting the top skin and the bottom skin (as shown in fig. 6 of Putnam), the leading edge and the trailing edge extending substantially longitudinally along the second axis of rotation (as shown in figs. 4 and 5 of Putnam).

Regarding claim 13, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap (from Putnam, 20) has a shape extending substantially longitudinally along the second axis of rotation (as shown in figs. 4 and 5 of Putnam).
Ku does not appear to specifically disclose wherein the shape is a plane shape.
However, in an alternate embodiment, Ku teach of using planar ribs (302) to control flow through an outlet of a fairing (as shown in fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the rotorcraft of Ku such that the shape is a plane shape as taught by the alternate embodiment of Ku in order to ensure the desired flow pattern of the incoming air through the inlet.

Regarding claim 14, Ku as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein, for each one of the at least one moving flap, the aerodynamic device comprises at least one abutment member suitable for angularly limiting the at least one degree of freedom of movement in rotation relative to the fairing.
However, Putnam teaches wherein, for each one of the at least one moving flap, the aerodynamic device comprises at least one abutment member (locking bar 25; fig. 6) suitable for angularly limiting the at least one degree of freedom of movement in rotation relative to the fairing (via the pin 31 of the louvre 20 being received in the slot 30, as shown in fig. 6).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that for each one of the at least one moving flap, the aerodynamic device comprises at least one abutment member suitable for angularly limiting the at least one degree of freedom of movement in rotation relative to the fairing as taught by Putnam in order to ensure that the flaps are properly configured to stay within a set range of motion during operation.

Regarding claim 15, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap (from Putnam, 20) has a center of gravity (the louvre doors 20 of Putnam inherently have a center of gravity, as shown in fig. 5), the center of gravity being arranged in such a manner as to be offset radially relative to the second axis of rotation (as shown in fig. 6 of Putnam) so that the at least one moving flap is urged automatically back into a predetermined angular orientation when the flow-rate of the stream of cool air is zero (from Putnam, col. 1, lines 47-55, regarding the differential pressure is sufficient to overcome the restraining influence of the louvre springs, the louvres opening inwards to allow intake air to be drawn through the plenum chamber in a continuous manner until shut-down of the gas generator, when the louvres will automatically close to form a smooth external surface conforming to the adjacent wing/sponson profiles), the predetermined angular orientation enabling the at least one moving flap to maximize closing-off at the mouth of the air inlet (as shown in figs. 4 and 5 of Putnam).

Regarding claim 16, Ku as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein, for each of the at least one moving flap, the aerodynamic device comprises at least one resilient means suitable for urging the at least one moving flap back into a predetermined angular position when the flow-rate of the stream of cold air is zero, the predetermined angular orientation enabling the at least one moving flap to maximize closing-off of the mouth of the air inlet.
However, Putnam teaches wherein, for each of the at least one moving flap (20), the aerodynamic device comprises at least one resilient means (torsion spring 24; fig. 8) suitable for urging the at least one moving flap back into a predetermined angular position when the flow-rate of the stream of cold air is zero (see again col. 1, lines 47-55), the predetermined angular orientation enabling the at least one moving flap to maximize closing-off of the mouth of the air inlet (as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that for each of the at least one moving flap, the aerodynamic device comprises at least one resilient means suitable for urging the at least one moving flap back into a predetermined angular position when the flow-rate of the stream of cold air is zero, the predetermined angular orientation enabling the at least one moving flap to maximize closing-off of the mouth of the air inlet as taught by Putnam in order to ensure that the rest position of the flaps is properly accounted for when the air flow stops.

Regarding claim 17, Ku as modified discloses the invention in claim 1, and further wherein the at least one moving flap (from Putnam, 20) may have a varying angular orientation between a first orientation and a second orientation (as shown in fig. 5 of Putnam) depending upon a current orientation of the stream of air at the mouth of the air inlet (see again Putnam, col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure).

Regarding claim 18, Ku discloses a rotorcraft (UAV 100; fig. 1) comprising: 
a rotor (rotor assemblies 104; fig. 1) mounted to rotate about a first axis of rotation to provide lift for the rotorcraft in the air (as shown in fig. 1);
an aerodynamic device (arm 108; fig. 1) arranged below the rotor (as shown in fig. 1), 
the aerodynamic device comprising a fairing (the fairing formed by arm 108, as shown in fig. 1) having an air inlet (inlet 114; fig. 2A) for enabling a stream of air to flow from outside the rotorcraft to a inside the rotorcraft (para. [0035], regarding the thermal management system 112 draws fluid (e.g., atmospheric air) into the inlet 114 (e.g., via a blower adjacent the inlet 114), channels the fluid through an interior (e.g., a central area or central portion 118) of the housing 106 to cool the electrical component(s) positioned within the housing 106, and channels or exhausts the fluid from the housing 106 via the outlet 116).
Ku does not appear to specifically disclose wherein at a mouth of the air inlet in the fairing, the aerodynamic device comprises a moving flap that is mounted to move in rotation, the moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the moving flap orienting itself automatically and passively as a function of a current orientation of the stream of air at the mouth of the air inlet to enable the size of the cross-sectional area through which the stream of air passes at the mouth to be adapted automatically as a function of the flow-rate and of the orientation of the stream of air at the mouth of the air inlet, and the second axis of rotation being arranged in a plane that extends perpendicularly relative to the first axis of rotation.
However, Putnam is in the field of STOL aircraft (abstract) and teaches wherein at a mouth of the air inlet in the fairing (air intake opening 19; figs. 2 and 5), the aerodynamic device comprises a moving flap (louvre doors 20; fig. 5) mounted to move in rotation (col. 2, lines 52-56, regarding each intake opening 19 has four spring-loaded louvre doors 20 each pivotally mounted at its leading edge on adjacent wing/sponson structure by means of pivot pins 21 at both ends; fig. 5), the moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing (as shown in fig. 5), the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of air at the mouth of the air inlet to enable the size of the cross-sectional area through which the stream of air passes at the mouth to be adapted automatically as a function of the flow-rate and of the orientation of the stream of air at the mouth of the air inlet (col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure), and the second axis of rotation (defined by pivot pins 21) being arranged in a plane that extends perpendicularly relative to the first axis of rotation (the axis of rotation defined by the pivot pins 21 extends out of the page of fig. 5, which is necessarily perpendicular to the axis of rotation of the rotors inside the gas generator 15, which inherently rotate about an axis that is parallel to the page of fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that at a mouth of the air inlet in the fairing, the aerodynamic device comprises a moving flap that is mounted to move in rotation, the moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the moving flap orienting itself automatically and passively as a function of a current orientation of the stream of air at the mouth of the air inlet to enable the size of the cross-sectional area through which the stream of air passes at the mouth to be adapted automatically as a function of the flow-rate and of the orientation of the stream of air at the mouth of the air inlet, and the second axis of rotation being arranged in a plane that extends perpendicularly relative to the first axis of rotation as taught by Putnam, whereby the second axis of rotation being arranged in a plane that extends perpendicularly relative to the first axis of rotation (in the inlet 114 of Ku as modified by Putnam, the louvres 20 of Putnam would extend in a like manner horizontally across the inlet 114 in a direction perpendicular to the airflow, such that the louvre rotation axis is necessarily perpendicular to the rotor 104 rotation axis), in order to ensure that air flow through the air inlet is oriented in the desired direction.

Regarding claim 19, Ku as modified discloses the invention in claim 18, and further wherein the at least one moving flap (from Putnam, 20) may have a varying angular orientation between a first orientation and a second orientation (as shown in fig. 5 of Putnam) depending upon a current orientation of the stream of air at the mouth of the air inlet (see again Putnam, col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure).

Regarding claim 20, Ku as modified discloses the invention in claim 18, and further discloses the invention further comprising a second moving flap (from Putnam, the louvre doors 20), wherein the first moving flap and the second moving flap are free to orient themselves individually to take up at least two angular orientations that are mutually distinct about respective ones of the second axes of rotation (see again Putnam, col. 3, lines 23-25, regarding without restraint, the louvres 20 are free to move under the effect of differential pressure; see also fig. 5 of Putnam, showing various louvre doors 20 on the top row in independent positions).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 2019/0033932 A1), hereinafter Ku, in view of Putnam (US 3,910,529 A) as applied to claim 1 above, and further in view of Falempin et al. (US 5,586,735 A).
Regarding claim 5, Ku as modified discloses the invention in claim 1, and further discloses wherein the at least one moving flap (from Putnam, louvre doors 20) extends longitudinally between two facing faces that define the air inlet (as shown in fig. 4 of Putnam).
Ku does not appear to specifically disclose a first end of the at least one moving flap connecting with a first bearing arranged on a stationary pin passing through the at least one moving flap, and a second end of the at least one moving flap connecting with a second bearing arranged on the stationary pin, the first and second bearings being arranged in alignment on the second axis of rotation.
However, Putnam teaches a first end of the at least one moving flap connecting with a first bearing (23) arranged on a stationary pin (pivot pin 21, as shown in fig. 7), and a second end of the at least one moving flap connecting with a second bearing arranged on a stationary pin (see again fig. 7), the first and second bearings being arranged in alignment on the second axis of rotation (as shown in fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku such that a first end of the at least one moving flap connecting with a first bearing arranged on a stationary pin, and a second end of the at least one moving flap connecting with a second bearing arranged on a stationary pin, the first and second bearings being arranged in alignment on the second axis of rotation as taught by Putnam in order to ensure that the flaps are properly configured to allow air flow through the air inlet is oriented in the desired direction.
Furthermore, Falempin is in the field of aircraft air intakes (abstract) and teaches a stationary pin passing through the at least one moving flap (col. 4, lines 59-64, regarding the flap 1, adjacent to the wings 3, is articulated about a pivot pin 4 situated in the vicinity of its trailing edge 1b, and parallel to the latter, as well as substantially to the plane of the wings 3, while being substantially perpendicular to the median longitudinal plane of symmetry of the aircraft A (as shown in figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the invention of Ku to include a stationary pin passing through the at least one moving flap as taught by Falempin, whereby the single stationary pin is used to connect with both opposing bearings as taught by Putnam, in order to reduce the number of parts necessary and thereby simplify manufacture and installation for the rotorcraft.

Response to Arguments
Applicant's arguments filed on May 9, 2022, have been fully considered but they are not persuasive.
Applicant argues (Remarks, p. 10) that the untranslated French Search Report should be considered by Examiner because of the cited references contained therein. However, Examiner notes that those same cited references were also included individually in the same IDS, and were considered, as indicated in the signed IDS that was mailed on February 7, 2022. On the other hand, the substance of the French Search Report, which is a detailed explanation of why the French examiner felt that the cited references were only “A” references, is entirely in French. Applicant did not include a translation or an explanation of the French examiner’s reasoning. IDS references cannot be partially considered. Therefore, the French Search Report filed on July 17, 2020, remains unconsidered because it is not able to be understood by the Examiner of the instant application.
Applicant argues (Remarks, p. 11) that the drawing objections have been cured via amendments to Figures 5 and 7. Examiner agrees, but notes that a new drawing objection for new matter, and a new rejection of claim 3 under §112(a) for new matter affecting claim 3 has been added in light of the amendments to Figure 7.
Applicant argues (Remarks, p. 11) that claims 3, 6, 7, 12, and 15 have been amended to overcome the outstanding §112(b) rejection. However, none of the claims have actually been amended. Therefore the rejections are maintained as detailed hereinabove.
Applicant argues (Remarks, pp. 12-15) that with regard to the rejection of claim 1 and its dependents under §103, the cited references do not teach “the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet.” Examiner disagrees. Putnam clearly teaches an effectively identical configuration, best shown in Figure 5, with a plurality of louvre doors 20 that are “Without restraint…free to move under the effect of differential pressure.” Such a teaching would be an obvious modification to the rotorcraft disclosed by Ku as detailed in the rejection hereinabove. Therefore the claims remain rejected under §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647